Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, 7, and 16 are objected to because of the following informalities: Claim 1 (line 24), claim 7 (lines 22-23), and claim 16 (lines 9-10) recite “further based on based the correction data”. Examiner suggests to amend to clarify “further based on the correction data”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Platzer (US 2015/0192696A1), hereinafter Platzer, in view of Cohen et al (US 2008/0001818 A1), hereinafter Cohen.
Regarding claim 1, Platzer discloses a low-earth orbit (LEO) satellite of a constellation of LEO navigation satellites in LEO around the earth (a constellation of satellites are launched into a low earth orbit [0033]), the LEO satellite comprising:
A global positioning receiver configured to receive first signaling from a first plurality of non-LEO navigation satellites of a constellation of non-LEO navigation satellites in non-LEO, wherein the first plurality of non-LEO navigation satellites include four or more non-LEO navigation satellites of the constellation of non-LEO navigation satellites that are in reception range of the global positioning receiver (each satellite within the constellation is equipped with receiver hardware capable of receiving signals from one or more GNSS in current use [0034])
A backhaul transceiver configured to receive correction data associated with the constellation of non-LEO navigation satellites and further configured to transmit radio occultation data, wherein the correction data includes orbital correction data and timing correction data associated with the constellation of non-LEO navigation satellites (GPS transmitter delivers a signal having known properties & one or more signal receivers tuned to the transmitted signal & constellation satellite is capable of taking the resulting occultation measurements [0036] & the fourth and fifth subframes contain the almanac, which contains coarse orbit and status information for up to 32 satellites in the constellation as well as data related to error correction [0048])
An inter-satellite transceiver configured to send and receive inter-satellite communications with other LEO navigation satellites in the constellation of LEO navigation satellites (Fig. 2 – providing a schematic of GNSS arrangement in orbit around the earth and the complementary satellite constellation, for receiving signals from the GNSS & the intersatellite communications capability: each constellation satellite may be configured to link to other constellation satellites within range [0042])
At least one processor configured to execute operational instructions that cause the at least one processor to perform operations (the constellation satellite processor [0051]) that include:
generating the radio occultation data based on the inter-satellite communications with at least one of the other LEO navigation satellites in the constellation of LEO navigation satellites (each constellation satellite takes RO measurements from any GPS satellite whose occulted signal path passes within the constellation satellite's range of detection and completes its processing tasks to determine the atmospheric properties of a portion of the atmosphere [0056])
determining an orbital position of the LEO satellite based on the first signaling and further based on based the correction data (the receiver demodulates the message (message including subframes that contain the almanac, which contains coarse orbit and status information for up to 32 satellites in the constellation as well as data related to error correction) from each satellite to obtain satellite location [0048])
and generating a navigation message based on the orbital position, wherein the navigation message includes a timing signal and the orbital position 
However, Platzer does not disclose:
At least one client device
The navigation message facilitating the at least one client device to determine an enhanced position of the at least one client device based on the navigation message and further based on second signaling received from a second plurality of non-LEO navigation satellites of the constellation of non-LEO navigation satellites in the non-LEO around the earth
Cohen teaches:
Navigation device 102 can be cell phone handset [0059], implemented to receive signals from a variety of space and terrestrial ranging sources (GPS, LEO, WAAS, EGNOS, MSAS, Galileo, QZSS, MSV) [0050]
Using GPS signals 106 and/ or LEO signals 104, navigation device 102 may calculate its position (and accordingly the position of an associated user) to high accuracy [0053]
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Platzer to include the navigation device (i.e. client device) and calculating its associated position for the user 
Regarding claim 3, Platzer, as modified by Cohen, discloses the LEO satellite of claim 1, wherein the inter-satellite communications include one-to-many transmissions between the LEO satellite and two or more of the other LEO navigation satellites in the constellation of LEO navigation satellites (Platzer [0042], cited and incorporated in the rejection of claim 1).
Regarding claim 4, Platzer, as modified by Cohen, discloses the LEO satellite of claim 1, wherein the constellation of non-LEO navigation satellites are associated with at least one of: a Global Positioning System of satellites, a Quasi- Zenith Satellite System, a BeiDou Navigation Satellite System, a Galileo positioning system, a Russian Global Navigation Satellite System (GLONASS) or an Indian Regional Navigation Satellite System (Cohen [0050], cited and incorporated in the rejection of claim 1).
Regarding claim 5, Platzer, as modified by Cohen, discloses the LEO satellite of claim 1, wherein the inter-satellite communications include at least one of: the navigation message sent to at least one of the other LEO navigation satellites in the constellation of LEO navigation satellites; radio occultation; atmospheric data generated based on radio occultation; control information associated with satellite direction; control information associated with satellite attitude; control information associated with satellite status; control information associated with satellite inter-satellite transmit/receive condition; command information associated with satellite inter-satellite transmit/receive status; command information associated with inter-satellite transmit power or frequency; control information associated with encryption; constellation integrity information relating to the health of one or more LEO navigation satellites in the constellation of LEO navigation 
Regarding claim 6, Platzer discloses a low-earth orbit (LEO) satellite of a constellation of LEO navigation satellites in LEO around the earth (a constellation of satellites are launched into a low earth orbit [0033]), the LEO satellite comprising:
A global positioning receiver configured to receive first signaling from a first plurality of non-LEO navigation satellites of a constellation of non-LEO navigation satellites in non-LEO around the earth (each satellite within the constellation is equipped with receiver hardware capable of receiving signals from one or more GNSS in current use [0034])
An inter-satellite transceiver configured to send and receive inter-satellite communications with other LEO navigation satellites in the constellation of LEO navigation satellites (Fig. 2 – providing a schematic of GNSS arrangement in orbit around the earth and the complementary satellite constellation, for receiving signals from the GNSS & the intersatellite communications capability: each constellation satellite may be configured to link to other constellation satellites within range [0042])
At least one processor configured to execute operational instructions that cause the at least one processor to perform operations (the constellation satellite processor [0051]) that include:
determining an orbital position of the LEO satellite based on the first signaling (the receiver demodulates the message from each satellite to obtain satellite location [0048])
and generating a navigation message based on the orbital position (the data package consists of at least the atmospheric properties and geolocation data, but can also include additional information, such as the receiver satellite identification, receiver satellite status (geolocation data, health, sensor calibration data, orientation, and velocity), time and date of the RO measurement or any portion of the measured GPS signal [0056])
A navigation signal transmitter configured to broadcast the navigation message (the satellite transmits a data package to the ground station network through the satellite data network described above, or directly to a ground station [0056])
However, Platzer does not disclose:
At least one client device
The navigation message facilitating the at least one client device to determine an enhanced position of the at least one client device based on the navigation message and further based on second signaling received from a second plurality of non-LEO navigation satellites of the constellation of non-LEO navigation satellites in the non-LEO around the earth
Cohen teaches:
Navigation device 102 can be cell phone handset [0059], implemented to receive signals from a variety of space and terrestrial ranging sources (GPS, LEO, WAAS, EGNOS, MSAS, Galileo, QZSS, MSV) [0050]
Using GPS signals 106 and/ or LEO signals 104, navigation device 102 may calculate its position (and accordingly the position of an associated user) to high accuracy [0053]
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Platzer to include the navigation device (i.e. client device) and calculating its associated position for the user because location awareness can aid users in real-time sharing of position information with other friendly forces nearby, hazard areas, and information on adversary locations, as recognized by Cohen [0155].
Regarding claim 7, Platzer, as modified by Cohen, discloses the LEO satellite of claim 6, further comprising:
A backhaul transceiver configured to receive correction data associated with the constellation of non-LEO navigation satellites (the L1 and L2 navigation message signals are shared across the GPS satellite network [0047])
Wherein the determining the orbital position of the LEO satellite is further based on based the correction data (the receiver demodulates the navigation message, which contains coarse orbit and status information for satellites in the constellation & the fourth and fifth subframes with data related to error correction from each satellite to obtain satellite location [0048])
Regarding claim 9, Platzer, as modified by Cohen, discloses the LEO satellite of claim 7, wherein the operations include:
Generating radio occultation data (each constellation satellite takes RO measurements from any GPS satellite whose occulted signal path passes within the constellation satellite's range of detection and completes its processing tasks to determine the atmospheric properties of a portion of the atmosphere [0056]) 
And transmitting the radio occultation data via the backhaul transceiver (GPS transmitter delivers a signal having known properties & one or more signal receivers tuned to the transmitted signal & constellation satellite is capable of taking the resulting occultation measurements [0036]
Regarding claim 10, Platzer, as modified by Cohen, discloses the LEO satellite of claim 7, wherein the correction data includes orbital correction data and timing correction data associated with the constellation of non-LEO navigation satellites (Platzer [0048], cited and incorporated in the rejection of claim 7).
Regarding claim 11, Platzer, as modified by Cohen, discloses the LEO satellite of claim 11, wherein the navigation message includes a timing signal and the orbital position associated with the LEO satellite (the data package consists of at least the atmospheric properties and geolocation data, but can also include additional information, such as the receiver satellite identification, receiver satellite status (geolocation data, health, sensor calibration data, orientation, and velocity), time and date of the RO measurement or any portion of the measured GPS signal [0056]) and the navigation message further includes the orbital correction data and the timing correction data associated with the constellation of non-LEO navigation satellites (Platzer [0048], cited and incorporated in the rejection of claim 7).
Regarding claim 13, Platzer, as modified by Cohen, discloses the LEO satellite of claim 6, wherein the constellation of non-LEO navigation satellites are associated with at least one of: a Global Positioning System of satellites, a Quasi-Zenith Satellite System, a 
Regarding claim 14, Platzer, as modified by Cohen, discloses the LEO satellite of claim 6, wherein the navigation message includes correction data associated with the constellation of non-LEO navigation satellites in non-LEO around the earth, and wherein the at least one client device determines the enhanced position of the client device by applying the correction data to the second signaling (the receiver demodulates the navigation message, which contains coarse orbit and status information for satellites in the constellation & the fourth and fifth subframes with data related to error correction from each satellite to obtain satellite location [0048])
Regarding claim 15, Platzer, as modified by Cohen, discloses the LEO satellite of claim 6, wherein the navigation message further includes a timing signal and the orbital position associated with the LEO satellite (the data package consists of at least the atmospheric properties and geolocation data, but can also include additional information, such as the receiver satellite identification, receiver satellite status (geolocation data, health, sensor calibration data, orientation, and velocity), time and date of the RO measurement or any portion of the measured GPS signal [0056]) and wherein the at least one client device determines the enhanced position of the at least one client device further based on the timing signal and the orbital position associated with the LEO satellite (Cohen [0053], cited and incorporated by the rejection of claim 6).
Regarding claim 16, Platzer, as modified by Cohen, discloses the LEO satellite of claim 6, wherein the inter-satellite communications include correction data associated with the constellation of non-LEO navigation satellites received via at least one of the other LEO navigation satellites in the constellation of LEO navigation satellites (the 
Regarding claim 17, Platzer, as modified by Cohen, discloses the LEO satellite of claim 6, wherein the inter-satellite communications include at least one of. the navigation message sent to at least one of the other LEO navigation satellites in the constellation of LEO navigation satellites; radio occultation; atmospheric data generated based on radio occultation; control information associated with satellite direction; control information associated with satellite attitude; control information associated with satellite status; control information associated with satellite inter-satellite transmit/receive condition; command information associated with satellite inter-satellite transmit/receive status; command information associated with inter-satellite transmit power or frequency; control information associated with encryption; constellation integrity information relating to the health of one or more LEO navigation satellites in the constellation of LEO navigation satellites; or constellation integrity information relating to health of one or more non-LEO navigation satellites in the constellation of non-LEO navigation satellites (Platzer [0056], cited and incorporated in the rejection of claim 6).
Regarding claim 18, Platzer, as modified by Cohen, discloses the LEO satellite of claim 6, wherein the inter-satellite communications include one-to-many transmissions between the LEO satellite and two or more of the other LEO navigation satellites in the constellation of LEO navigation satellites (the intersatellite communications capability: 
Regarding claim 19, Platzer, as modified by Cohen, discloses the LEO satellite of claim 6, wherein the first plurality of non-LEO navigation satellites include four or more non-LEO navigation satellites of the constellation of non-LEO navigation satellites that are in reception range of the global positioning receiver (Platzer [0034], cited and incorporated in the rejection of claim 6).
Regarding claim 20, Platzer, as modified by Cohen, discloses the LEO satellite of claim 6, wherein the second plurality of non-LEO navigation satellites include four or more non-LEO navigation satellites of the constellation of non-LEO navigation satellites that are in reception range of the at least one client device (Cohen [0050 & 0059], cited and incorporated in the rejection of claim 6).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Platzer in view of Cohen, and further in view of Nozawa (US 20200218202 A1), hereinafter Nozawa.
Regarding claim 2, Platzer, as modified by Cohen, discloses the LEO satellite of claim 1. However, Platzer, as modified by Cohen, does not discloses that the LEO satellite further comprises: a non-atomic clock configured to generate a clock signal; wherein the timing signal is generated by adjusting the clock signal based on the first signaling and further based on the timing correction data.
Nozawa teaches that the GPS satellite 8 is equipped with an atomic clock. A satellite signal includes extremely accurate GPS time information that is timed by the atomic clock. The satellite signal also includes a time correction parameter for correcting the time error. The electronic watch W1 receives a satellite signal being a radio wave transmitted from one GPS satellite 8, and matches timed time of the RTC 1 as the 
Regarding claim 12, Platzer, as modified by Cohen, discloses the LEO satellite of claim 11. However, Platzer, as modified by Cohen, does not discloses that the LEO satellite further comprises: a non-atomic clock configured to generate a clock signal; wherein the timing signal is generated by adjusting the clock signal based on the first signaling and further based on the timing correction data.
Nozawa teaches that the GPS satellite 8 is equipped with an atomic clock. A satellite signal includes extremely accurate GPS time information that is timed by the atomic clock. The satellite signal also includes a time correction parameter for correcting the time error. The electronic watch W1 receives a satellite signal being a radio wave transmitted from one GPS satellite 8, and matches timed time of the RTC 1 as the internal clock with correct time acquired by using the GPS time information and the time correction parameter included in the satellite signal [0061]. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Platzer to include the teachings of Nozawa because .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Platzer in view of Cohen, and further in view of Valley et al (US 2008/0002981 A1), hereinafter Valley.
Platzer, as modified by Cohen, discloses the LEO satellite of claim 7, wherein the backhaul transceiver is configured to receive the correction data from GPS satellites. However, Platzer, as modified by Cohen, does not disclose that the backhaul transceiver is configured to receive the correction data from one of: a backhaul communication satellite in geostationary orbit around the earth or a terrestrial transmitter.
Valley teaches a satellite 12 having low earth orbit in communication with a first and second ground system. Each ground system communicates with a terrestrial network (Fig. 1 & [0023]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Platzer to include the communication with a terrestrial transmitter taught by Valley because ground networks and satellites used in conjunction can broaden the observation area for continent-to-continent communications, as recognized by Valley.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heiman et al (US 10,903,900 B2) discloses a method for designing Non - Geosynchronous Orbit (NGSO) satellite constellations and NGSO satellite constellations.
Wang (US 2007/0072603 A1) discloses a method and apparatus for mitigating communications interference between satellite communications systems in different orbits.
Wu et al (US 2018/0376392 A1) discloses a method and apparatus for operating a satellite system including different satellites that may belong to different types of satellite constellations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Hailey R Le/            Examiner, Art Unit 3648                       

/ERIN F HEARD/            Supervisory Patent Examiner, Art Unit 3648